DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s amendments filed on 07/06/2021, examiner initiated interview conducted on 10/05/2021 and examiner’s amendments proposed on 10/05/2021.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 3, 9, 11, 15, 16, 18, 19, 21 and 22 are amended. No claim is added and cancelled. Claims 1-22 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY WILLIAM W. SCHAAL, REG #39018. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 1-22 WITH THE FOLLOWING:
1.	(Currently Amended)	A system for detecting artifacts associated with a cyber-attack, comprising:

	a second network device remotely located from and communicatively coupled over a network to the first network device, the second network device comprises 
a data store including meta-information associated with each prior evaluated artifact of a plurality of prior evaluated artifacts, wherein stored meta-information associated with a prior evaluated artifact of the plurality of prior evaluated artifacts corresponds to meta-information associated with a previously analyzed object and includes a verdict classifying the prior evaluated artifact as malicious or benign, and
retroactive reclassification logic being configured to analyze the stored meta-information associated with the prior evaluated artifact to 
in response to identifying inconsistent  determined to be a correct classification for the prior evaluated artifact by at least conducting an analysis of the stored meta-information associated with each of the inconsistent verdicts and determining differences that could have given rise to the inconsistent verdicts, including (i) an operating environment utilized in assigning the verdict to the prior evaluated artifact, (ii) characteristics of the prior evaluated artifact, (iii) type of analysis conducted to render the verdict, and (iv) source of the prior evaluated artifact

at least a portion of the stored meta-information associated with the prior evaluated artifact that the verdict associated with the prior evaluated artifact could be incorrect.
2.	(Original)	The system of claim 1, wherein the retroactive reclassification logic of the second network device operates as a plug-in software module in communication with analytics logic deployed within the second network device, the analytics logic being configured to process and return one or more response messages to a request message operating as a query to via an administrative portal or a customer portal.
3.	(Currently Amended)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being further configured to analyze the stored meta-information associated with the prior evaluated artifact and identify whether the verdict associated with the prior evaluated artifact is in conflict with trusted cybersecurity intelligence by at least 
4.	(Previously Presented)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being configured to conduct an analysis of the stored meta-information associated with the inconsistent verdicts for the same prior evaluated artifact by at least analyzing differences between an operating environment utilized in assigning a first verdict of the same prior evaluated artifact and an operating environment utilized in assigning a second verdict to the same prior evaluated artifact differing from the first verdict.
5.	(Previously Presented)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being configured to conduct an analysis of the stored meta-information associated with the inconsistent verdicts for the same prior evaluated artifact by at least analyzing differences between a type of the cybersecurity analysis conducted to render the first verdict and a type of cybersecurity analysis conducted to render the second verdict.
6.	(Previously Presented)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being configured to conduct an analysis of the 
7.  	(Original)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being configured to tag one or more of the inconsistent verdicts that are determined to correspond to one or more incorrect verdicts on subsequent cybersecurity analyses of the stored meta-information associated with the inconsistent verdicts.
8.	(Original)	The system of claim 7, wherein the second network device further comprises a reclassification notification plug-in, the reclassification notification plug-in to notify affected customers pertaining to the one or more incorrect verdicts.
9.	(Currently Amended)	The system of claim 7, wherein the second network device further comprises a reclassification notification plug-in, the reclassification notification plug-in is configured to retain [[s]] tags associated with the one or more incorrect verdicts and notifies [[a]]the customer of the one or more incorrect verdicts pertaining to the customer in response to a message initiated by the customer via a portal.
10.	(Original)	The system of claim 1, wherein the retroactive reclassification logic of the second network device being invoked in response to a triggering event, the triggering event includes a scheduled event that is conducted internally within the second network device.
11.	(Currently Amended)	A cybersecurity intelligence hub configured for network connectivity to a plurality of cybersecurity sensors to detect whether an artifact is associated with a cyber-attack without execution of the artifact, comprising:
	a communication interface;
	a hardware processor communicatively coupled to the communication interface; 
	a global data store communicatively coupled to the hardware processor, the global data store comprises meta-information associated with each prior evaluated artifact of a plurality of prior evaluated artifacts, wherein stored meta-information associated with a prior evaluated artifact of the plurality of prior evaluated artifacts corresponds to meta-information associated with a 
	a memory communicatively coupled to the hardware processor, the memory including a data management and analytics engine including at least 
a retroactive reclassification logic being configured to analyze the stored meta-information associated with the prior evaluated artifact to (a) determine (b)  determined to be a correct classification for the prior evaluated artifact by at least conducting an analysis of the stored meta-information associated with each of the inconsistent verdicts and determining differences that could have given rise to the inconsistent verdicts, including (i) an operating environment utilized in assigning the verdict to the prior evaluated artifact, (ii) characteristics of the prior evaluated artifact, (iii) type of analysis conducted to render the verdict, and (iv) source of the prior evaluated artifact and
reclassification notification  conduct operations for notifying a customer associated with a first network device supplying at least a portion of the stored meta-information associated with the prior evaluated artifact that the verdict associated with the prior evaluated artifact could be incorrect
12.	(Previously Presented)	The cybersecurity intelligence hub of claim 11 further comprising analytics logic communicatively coupled to the retroactive reclassification logic, wherein the retroactive reclassification logic operates as a plug-in software module in 
13.	(Original)	The cybersecurity intelligence hub of claim 11, wherein the retroactive reclassification logic being configured to identify whether the verdict associated with the prior evaluated artifact is in conflict with trusted cybersecurity intelligence including identifying the stored meta-information includes a source address of a malicious website as detected by the trusted cybersecurity intelligence.
14.	(Previously Presented)	The cybersecurity intelligence hub of claim 11, wherein the retroactive reclassification logic being configured to conduct an analysis of the stored meta-information associated with the inconsistent verdicts for the same prior evaluated artifact by at least analyzing differences in an operating environment utilized in assigning a first verdict of the same prior evaluated artifact and an operating environment utilized in assigning a second verdict to the same prior evaluated artifact differing from the first verdict.
15.	(Currently Amended)	The cybersecurity intelligence hub of claim 11, wherein the retroactive reclassification logic being configured to conduct an analysis of the stored meta-information associated with the inconsistent verdicts for the same prior evaluated artifact by at least analyzing differences between either (i) a type of the cybersecurity analysis conducted to render the first verdict and a type of cybersecurity analysis conducted to render the second verdict or (ii) a source of the prior evaluated artifact associated with the first verdict and a source of the prior evaluated artifact associated with the second verdict.
16.	(Currently Amended)	The cybersecurity intelligence hub of claim 11, wherein the retroactive reclassification logic being further configured to analyze the stored meta-information associated with the prior evaluated artifact to determine whether the verdict associated with the prior evaluated artifact is in conflict with trusted cybersecurity intelligence

18.	(Currently Amended)	The cybersecurity intelligence hub of claim 17, wherein the logic operates as a plug-in and is configured to notify affected customers pertaining to the one or more incorrect verdicts.
19.	(Currently Amended)	The cybersecurity intelligence hub of claim 17, wherein the logic operates as a plug-in and is configured to retain notify verdicts pertaining to the customer in response to a message initiated by the customer via a portal.
20.	(Original)	The cybersecurity intelligence hub of claim 11, wherein the retroactive reclassification logic being invoked in response to a triggering event, the triggering event includes a scheduled event that is conducted internally within cybersecurity intelligence hub.
21.	(Currently Amended)	A computerized method for detecting artifacts associated with a cyber-attack, comprising:
	storing meta-information associated with each prior evaluated artifact of a plurality of prior evaluated artifacts received from a plurality of cybersecurity intelligence sources located remotely from each other, each meta-information associated with a prior evaluated artifact of the plurality of prior evaluated artifacts includes a verdict classifying the prior evaluated artifact, the verdict being one of a plurality of classifications including a malicious classification or a benign classification; 
	analyzing the stored meta-information associated with the prior evaluated artifact to identify inconsistent verdicts for the prior evaluated artifact;
	in response to identifying inconsistent verdicts associated with the prior evaluated artifact, re-classifying the verdict associated with the prior evaluated artifact with a selected verdict determined to be a correct classification for the prior evaluated artifact by at least conducting an analysis of the stored meta-information associated with each of the inconsistent verdicts and determining differences that could have given rise to the inconsistent verdicts, including (i) an operating environment utilized in assigning the verdict to the prior evaluated artifact, (ii) characteristics of the prior evaluated artifact, (iii) type of analysis conducted to render the verdict, and (iv) source of the prior evaluated artifact; and
	conducting operations for notifying a customer associated with a network device supplying at least a portion of the stored meta-information associated with the prior evaluated artifact that the verdict associated with the prior evaluated artifact could be incorrect
	
	
	
22.	(Currently Amended)	A system comprising:
	a data store being a non-transitory storage medium including meta-information associated with each prior evaluated artifact of a plurality of prior evaluated artifacts, wherein stored meta-information associated with a prior evaluated artifact of the plurality of prior evaluated artifacts corresponds to meta-information associated with a previously analyzed object and includes a verdict classifying the prior evaluated artifact as malicious or benign, [and]]
	a retroactive reclassification logic stored in the non-transitory storage medium, the retroactive reclassification logic being configured to analyze the stored meta-information (a) determine inconsistent verdicts for the same prior evaluated artifact, and (b) in response to at least identifying the inconsistent verdicts for the same prior evaluated artifact, re-classify the verdict associated with the prior evaluated artifact with a selected verdict determined to be a correct classification for the prior evaluated artifact by at least conducting an analysis of the stored meta-information associated with each of the inconsistent verdicts and determining differences that could have given rise to the inconsistent verdicts, including (i) an operating environment utilized in assigning the verdict to the prior evaluated artifact, (ii) characteristics of the prior evaluated artifact, (iii) type of analysis conducted to render the verdict, and (iv) source of the prior evaluated artifact, and
	reclassification notification logic  conduct operations for notifying a customer associated with a first network device supplying at least a portion of the stored meta-information associated with the prior evaluated artifact that the verdict associated with the prior evaluated artifact could be incorrect
	


ALLOWABLE SUBJECT MATTER
Claims 1-22 are allowed in light of applicant’s amendments, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “in response to identifying inconsistent  determined to be a correct classification for the prior evaluated artifact by at least conducting an analysis of the stored meta-information associated with each of the inconsistent verdicts and determining differences that could have given rise to the inconsistent verdicts, including (i) an operating environment utilized in assigning the verdict to the prior evaluated artifact, (ii) characteristics of the prior evaluated artifact, (iii) type of analysis conducted to render the verdict, and (iv) source of the prior evaluated artifact
Examiner performed updated search and did not find any related prior art. Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 11, 21 and 22 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 11, 21 and 22 are considered to be allowable for the same reason as discussed above.
Dependent claims 2-10, 12-20 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                      /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438